DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 36-58 are pending.
Claims 1-35 were cancelled.
Claims 41-50 and 57-58 were withdrawn previously.
Claims 36-40 and 51-56 have been examined.

Priority
This application is a 371 of PCT /NL2016/050057 01/25/2016, which claims foreign priority of NETHERLANDS 2014183 filed on 01/23/2015 and EPO 15193041.9 filed on 11/04/2015.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36-40 and 51-56 are rejected under 35 U.S.C. 103 as being unpatentable over De Keizer et al. (US 2013/0288981 A1, previously cited 6/16/2020) in view of Verdoliva et al. (J Biol Chem. 1995 Dec 22;270(51):30422-7.).
Claim 36 is drawn to a peptide comprising SEQ ID NO: 6 and at least 90% of amino acids in the peptide are D-amino acid residues.

    PNG
    media_image1.png
    304
    755
    media_image1.png
    Greyscale
De Keizer et al. teach uses of agents in a position that inhibit Jun kinases and/or FOXO4 in treating cancer and/or removing senescent cells in an individual (Abstract). De Keizer et al. teach FOXO4 binds to p53 to inhibit p53-mediated apoptosis leading cell cycle senescence. De Keizer et al. teach disruption of interaction between FOXO4 and p53 to restore p53-mediated apoptosis above (Fig 8). De Keizer et al. teach the use of a peptide consisting or comprising the peptide sequence of PRKGGSRRNAWGNQSYAELISQAIESAPEKRLTL to disrupt interaction between FOXO4 and p53 [0015-0016]. De Keizer et al. further teach a cell-penetrating peptide consisting of the peptide sequence GRKKRRQRRR or GRKKRRQRRRPP fused to the N- or C-terminus of the 
De Keizer et al. do not teach a peptide of SEQ ID NO: 6 with 90% D-amino acid residues.

    PNG
    media_image2.png
    383
    276
    media_image2.png
    Greyscale
Verdoliva et al. teach retro-inverso modification of biologically active peptides is the most common peptidomimetic approach used to enhance peptide stability against the action of proteolytic enzymes and thus prolong their half-life in vivo (p30422, col 1, para 1). Verdoliva et al. teach Retro-inverso peptides are strongly topologically correlated with the parent peptide, since the resulting side chain disposition is similar to the parent peptide, but carbonyl and amide groups are interconverted from their positions (p30422, col 2, para 2). Verdoliva et al. further demonstrate a retro-inverso all-D peptide maintains the capability of its parent peptide binding to a ligand protein (e.g., antibody) shown above (p30424, Fig 2). Because Verdoliva et al. teach the beneficial use of retro-inverso modification of biologically active peptides to enhance peptide stability against the action of proteolytic enzymes and prolong their half-life in vivo with the binding capability comparable to their parent peptides for ligand proteins, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to use all-D retro-inverso of De Keizer’s peptide PRKGGSRRNAWGNQSYAELISQAIESAPEKRLTL, leading to the peptide sequence of LTLRKEPASEIAQSILEAYSQNGWANRRSGGKRP with 
With respect to claims 38-39 and 54-55, De Keizer et al. suggest the use of a cell penetrating peptide linked to N- or C-terminus of a therapeutic peptide to facilitate entry into cells [0014] consisting of the peptide sequence GRKKRRQRRR or GRKKRRQRRRPP [0017]. The all D-retro inverso of tat peptide GRKKRRQRRRPP reads on the instant peptide sequence of SEQ ID NO: 1 (PPRRRQRRKKRG).
It would have been obvious before the effective filing date of this invention to modify De Keizer’s peptide of PRKGGSRRNAWGNQSYAELISQAIESAPEKRLTL according to Verdoliva’s teaching retro-inverso modification of an active peptide because (i) Verdoliva et al. teach retro-inverso modification of biologically active peptides is the most common peptidomimetic approach used to enhance peptide stability against the action of proteolytic enzymes and thus prolong their half-life in vivo (p30422, col 1, para 1) and (ii) Verdoliva et al. further teach Retro-inverso peptides are strongly topologically correlated with the parent peptide (p30422, col 2, para 2) and comparable to their parent peptides for binding to their ligand proteins (p30424, Fig 2). The combination would have reasonable expectation of success because both references teach a protein binding to its ligand protein.

Applicant’s Arguments
(i)	A person of ordinary skill in the art would not have a reasonable expectation of success in combining the cited references to arrive at the claimed invention because (a) De Keizer’s peptide does not effectively eliminate senescent cells, but the DRI-isoform of SEQ ID NO:2 is effective in the selective elimination of senescent cells (Remarks, p8, para 1) and (b) L-isoform of FOXO4 
(ii)	The claimed invention yields unexpected results. A FOXO4-DRI peptide was effective in the selective elimination of senescent cells; whereas a FOXO4-L peptide (SEQ ID NO:2) having an identical amino acid sequence was not (Remarks, p9, para 2).

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because of the reasons as follows:
(a) The intended use of “effectively eliminate senescent cells” is not a limitation of the product claim 36. 
(b) The argument of “L-isoform of FOXO4 is biologically inactive” is a false statement. 
De Keizer et al. teach disruption of interaction between FOXO4 and p53 to restore p53-mediated (Fig 8). De Keizer et al. further teach the use of a peptide consisting or comprising the peptide sequence of PRKGGSRRNAWGNQSYAELISQAIESAPEKRLTL to disrupt interaction between FOXO4 and p53 [0015-0016]. Thus, De Keizer’s peptide of PRKGGSRRNAWGNQS-YAELISQAIESAPEKRLTL is a bioactive peptide. Furthermore, Verdoliva et al. teach the beneficial use of retro-inverso modification of biologically active peptides to enhance peptide stability against the action of proteolytic enzymes and prolong their half-life in vivo with the binding capability comparable to their parent peptides for ligand proteins (p30424, Fig 2), one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to use all-D retro-inverso modification of De Keizer’s peptide 
Applicant’s argument (ii) is not persuasive because of the reasons as follows.
(a) Both De Keizer’s peptide of PRKGGSRRNAWGNQSYAELISQAIESAPEKRLTL and its retro-inverso peptide are expected to disrupt FOXO4 binding to p53. The selective elimination of senescent cells by the instant peptide SEQ ID NO: 6 (LTLRKEPASEIAQSILEA-YSQNGWANRRSGGKRP is an inherent property of retro-inverso modification of De Keizer’s peptide of PRKGGSRRNAWGNQSYAELISQAIESAPEKRLTL. Furthermore, 
(b) Applicant’s argument that the FOXO4-DRI peptide has an identical aminoacid sequence to FOXO4-L is a false statement as evidenced by the sequence alignment comparison shown as follows.

    PNG
    media_image3.png
    50
    582
    media_image3.png
    Greyscale

For at least the reasons above, applicant’s arguments (i) and (ii) are not persuasive.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

19-January-2022




/ARADHANA SASAN/            Primary Examiner, Art Unit 1615